ON MOTION FOR REHEARING.
GRAVES, Judge.
Appellant insists that it was error to admit the testimony of Ray Davis that Mrs. McGaha, the lady in whose house appellant’s father-in-law and mother-in-law lived, told Davis that appellant had come into her house that day close to noon, and that he had a small hand bag with him. Appellant is insistent that such testimony was hearsay. However, we note from the evidence that the witness Mrs. McGaha was placed upon the witness stand, and she testified to practically the same thing relative to appellant’s coming into the house and having a small hand bag with him. That such direct testimony was admissible as coming from Mrs. McGaha we have no doubt, and same was not even objected to, and we can see no harm that could have been done to appellant by allowing a witness to say that Mrs. McGaha told him what she also told the jury. There was no controversy over the fact that appellant did come into her house, and this hand bag was found in the house. So the reiteration of Mrs. McGaha’s uncontradicted testimony by Davis’ hearsay *489statement neither added to nor took from the weight of the unobjected to testimony of the landlady.
Appellant also insists that we were in error wherein we held that the arrest of appellant without a warrant was lawful. He reiterates the time elapsing between the information conveyed to the Oklahoma officers and the final arrest of appellant in that State, and endeavors to show therefrom that a sufficient time elapsed for the Texas officers to have procured a warrant for appellant’s arrest. He evidently demands strict compliance not with the whole statute of our State relative to arrests without warrants, but he only demands such compliance with a portion thereof. The statute, Art. 215, C. C. P., reads as follows:
“Where it is shown by satisfactory proof to a peace officer, upon the representation of a credible person, that a felony has been committed, and that the offender is about to escape, so that there is no time to procure a warrant, such peace officer may, without warrant, pursue and arrest the accused.”
It is noted that no person at the scene was able to identify appellant as the person who committed the robbery; that it was necessary to utilize circumstances in order to connect him with same; that two trips were made to see a woman with whom appellant had been associated and obtain from her the statement alleged to have been made by appellant as to how easy it would be to stage a holdup of the parties who were later the subject of this robbery; it further became necessary to identify appellant as the man who had recently married a certain woman in Durant, Oklahoma; it then became necessary to ascertain her name from the Oklahoma records, and her address, in order to identify appellant and find his address. It will be noted that up to this point no satisfactory evidence was in the officers’ possession, save the remark made to the woman relative to the case of staging a holdup on the cheese plant. Upon their visit to appellant’s address in Durant, they obtained the information that appellant had come into Mrs. McGaha’s house carrying a black bag, which was similar to the- one used at the holdup; they picked up a black bag and found it filled with the fruits of the crime. They were also then given knowledge of the probable route to be followed in continuing his escape by appellant, and he was soon apprehended. At the time of his apprehension he was not only about to escape, he was escaping; he had already gone from one state into another, and was a fugitive, no matter how short the distance, and the warrant, had same been obtained by the Texas authorities, would have been ineffective in Okla*490homa, unless the same had proper authentication from higher authorities.
We think there is a further ground relative to appellant’s arrest being legal, and such is found in Art. 325, C. C. P., which reads as follows :
“All persons have a right to prevent the consequences of theft by seizing any personal property which has been stolen, and bringing it, with the supposed offender, if he can be taken, before a magistrate for examination, or delivering the same to a peace officer for that purpose. To justify such seizure, there must, however,'be reasonable ground to suppose the property to be stolen, and the seizure must be openly made and the proceedings had without delay.”
After the Durant officers had found the large sum of money in the black bag at Mrs. McGaha’s residence, they had reasonable ground to suppose that appellant had the remainder of such money, about $500.00, on his person, and they had a right to arrest him without warrant and take the stolen property into their possession, which property seizure was openly made. See Porez v. State, 29 Tex. App. 618, 16 S. W. 750; Smith v. State, 13 Tex. App. 507; English v. State, 34 Tex. Cr. R. 190; 30 S. W. 233; Burkhardt v. State, 83 Tex. Cr. R. 228, 202 S. W. 513; also see Morris v. Kasling, 79 Texas, 141, 15 S. W. 226, 11 L. R. A. 398; Henderson v. U. S. Fidelity & Guaranty Co., 298 S. W. 404; also, idem, 10 S. W. (2d) 534.
We adhere to the view that the arrest of appellant was legal, and that the property found upon his person was properly introduced in evidence.
The motion will be overruled.